This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROSA CASTRO,

 3          Petitioner-Appellee,

 4 v.                                                            No. A-1-CA-36066

 5 DARRELL JONES,
 6
 7     Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
 9 Jeff McElroy, District Judge

10 Rosa Castro
11 Bel Aire, KS

12 Pro Se Appellee

13 Darrell Jones
14 Plainview, TX

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:


 9 _______________________________
10 LINDA M. VANZI, Chief Judge


11 _______________________________
12 JULIE J. VARGAS, Judge




                                           2